Title: To James Madison from William Jarvis, 8 October 1803 (Abstract)
From: Jarvis, William
To: Madison, James


8 October 1803, Lisbon. Encloses circulars “to the several Consuls in the Streights,” marked nos. 1, 2, and 3, with information about “the Moorish Ship.” “This morning” heard that “her Pilot” had sailed on board an American ship “to Sallee to deliver the Cordage and Sail Cloth they got here, which is wanted to rig a new vessel.” “After affording the Moor what succours he wanted to the great danger of our flag, I conceived agreeably to a strictly impartial Neutrality, that an adequate Protection ought to have been granted to our Vessels.” Waited therefore on 5 Oct. on the visconde de Balsemão “to request the favor of a Convoy for several Ships that would shortly be ready for Sea.” As “he was very unwell,” he promised that if Jarvis would write to him, the business “should immediately be attended to.” Wrote him no. 4, “to which no reply has been made.” Waited on Balsemão again “this afternoon” but learned that he had gone “to Mafra, and was not expected back till the middle of the next week.” Wrote him note no. 3. Doubts “the application will be attended with Success.” If he has no answer by 11 Oct., he will “advise the Captains to proceed to Sea.” Feels “disgusted” when he sees “the affairs of a Government conducted on a Scale as narrow and illiberal as ever entered into the traffic of a huckster.” “What renders the conduct of this Government, on this occasion, more strikingly impolitic, is that the Ministry have three or four times called the Merchants together during the last two Months, to try to induce them to send for large Quantities of bread Stuffs and yet decline adopting the very means which in all probability would insure them an abundance.” Asks if it would not be prudent, if the difference with Morocco is not adjusted, “to keep a frigate pretty constantly” off Salé and cruising “off Saffia and Mogadore, another occasionally between Cape St. Vincent and this port, one constantly off the Moorish Ports near the Mouth of the Streights, accompanied by a Tender so sharp built and light, as to allow being rowed 4 or 5 Miles an hour, to keep the Row Gallies of Tangiers in Check when the weather is calm.” Believes that “five frigates with the Enterprize and two Brigs of War properly stationed would be adequate to the complete protection of our Trade both in and out the Streights.” “What farther information I have received from the Streights is contained in No. 6.”
“The alarm of the British Factory mentioned in my last is pretty fast subsiding.” “The Moorish Ship” passed the Castle before any enemy ship; “cannot learn that any orders were given to detain her 24 hours.” Encloses his letter of 2 Oct. Adds in a 10 Oct. postscript that he has “understood from the Pilot and an American vessel which was a little without the Bar, coming in, as the Moor was going out that he steered directly to the Southward.” Believes a “strong Northerly wind springing up since … will make it hardly worth to remain longer in port to wait for an uncertain Convoy.”
 

   
   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 2). RC 4 pp.; docketed by Wagner. For enclosures, see nn.



   
   Circular no. 1, dated 25 Sept. 1803, described the arrival at Lisbon of a Moorish ship of thirty guns for repairs and offered Jarvis’s estimate that the ship would sail in two weeks. He advised U.S. frigates “to keep a vigilant look out” for it and to attempt its capture (2 pp.; docketed by Wagner).



   
   Circular no. 2, dated 3 Oct. 1803, announced that the Moorish ship had readied itself for sea and would sail at the first opportunity. Jarvis speculated that the ship would return to Salé or another Moroccan port and suggested that a U.S. warship intercept it (1 p.; docketed by Wagner).



   
   Circular no. 3, dated 6 Oct. 1803, noted that the Moorish ship remained in port, “under pretence, as is reported, of his belief, that an American frigate is cruising … for him.” Jarvis was convinced, however, that the ship intended to sail directly home (1 p.; docketed by Wagner).



   
   The enclosure is a copy of Jarvis to Balsemão, 5 Oct. 1803, requesting that the Portuguese government provide a frigate to convoy about eight American merchantmen some one hundred leagues from the coast and out of the reach of Moroccan cruisers (2 pp.; docketed by Wagner).




   
   In this short note, dated 8 Oct. 1803, Jarvis requested from Balsemão “a determinate answer” to his request for a convoy (1 p.; docketed by Wagner).



   
   Jarvis enclosed a copy of a letter from William Court & Company at Mogador, 5 Sept. 1803, announcing the outbreak of war between Morocco and the U.S., the detention of all American vessels, persons, and property, and the fate of some private ventures; an extract of a letter from Robert Montgomery, 27 Sept. 1803, reporting the absence of Tripolitan cruisers off the coast of Alicante, with “little to apprehend” given the advent of winter; two copies of a letter from Anthony Terry in Cádiz, 23 Sept. 1803, with Appleton’s news of the capture of American vessels (see Terry to JM, 26 Sept. and 5 Oct. 1803); and an extract of a letter from the Batavian consul at Tangier, 20 Sept. 1803, noting that American affairs were “much embroiled” and that the two commodores had been in that port on 17 Sept. but had sailed the same evening “after having had some information from their Consul” (5 pp.; docketed by Wagner).



   
   A full transcription of this document has been added to the digital edition.

